Title: To Benjamin Franklin from Genet, 21 November 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Honoured Sir
Versailles nov. 21. 1778
In a party writing against the Rockinghams I See this assertion—Washington told the Congress, on the capture of Burgoyne’s army that now was the happy time to treat. As I don’t recollect having seen it till now, I intend to give the author the Lye. Be so kind as to let me know wether I can do it without my self injuring Truth.
I am with great respect Your most humble and most obedient Servant
Genet
 
Addressed: M. Benjamin Franklin / député du Congres a Passy
Notation: Genet Versailles 21. Novembre 1778.
